UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: (Date of earliest event reported): December 19, 2011 Mission Broadcasting, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State or other jurisdiction of incorporation) 333-62916-02 (Commission File Number) 51-0388022 (IRS Employer Identification No.) 30400 Detroit Road, Suite 304 Westlake, Ohio44145 (Address of Principal Executive Offices, includingZip Code) (440) 526-2227 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 19, 2011, the shareholders of Mission Broadcasting, Inc. (the “Company”) elected, through a consent, Ms. Nancie J. Smith as Chairman of the Board of Directors and Mr. Dennis Thatcher to the Board of Directors. The Board of Directors then appointed Mr. Thatcher as President and Treasurer of the Company. Mr. Thatcher will perform similar functions of the principal executive officer and principal financial and accounting officer of the Company. Additionally, on December 19, 2011, the Company entered into employment agreements with Ms. Smith and Mr. Thatcher. Under the agreements, Ms. Smith’s base salarywill be$120,000 and Mr. Thatcher’s base salarywill be$142,000 for the year ending December 31, 2012. Both Ms. Smith and Mr. Thatcher are entitled to a two percent increase for each successive year. If theagreements are terminated by a Consolidation, Merger or Comparable Transaction, each as defined in their respectiveagreement, then Ms. Smith and Mr. Thatcher are entitled to six months of their then current base salary after the termination. The foregoing description is qualified in its entirety by reference to the text of the agreements, copies of which are filed as Exhibits 10.1 and 10.2 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. Exhibit No. Description Executive Employment Agreement, dated December 19, 2011, by and between Nancie J. Smith and Mission Broadcasting, Inc. Executive Employment Agreement, dated December 19, 2011, by and between Dennis Thatcher and Mission Broadcasting, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MISSION BROADCASTING, INC. By: /s/ Dennis Thatcher Date: December 21, 2011 Name: Title: Dennis Thatcher President and Treasurer EXHIBIT INDEX Exhibit No. Description Executive Employment Agreement, dated December 19, 2011, by and between Nancie J. Smith and Mission Broadcasting, Inc. Executive Employment Agreement, dated December 19, 2011, by and between Dennis Thatcher and Mission Broadcasting, Inc.
